[a2019psuawardagreementam001.jpg]
Exhibit 10.38 FIRST AMENDMENT TO 2019 PERFORMANCE UNIT AWARD AGREEMENT WHEREAS,
ONEOK, Inc. (the “Company”) previously granted «Officer_Name» (the “Grantee”) a
Performance Unit Award memorialized in a Performance Unit Award Agreement (the
“Agreement”) dated as of the ____ day of _______, 2019, pursuant to the terms of
the ONEOK, Inc. Equity Incentive Plan (the “Plan”). WHEREAS, the Agreement
provides that it may be amended by a written instrument signed by both the
Company and the Grantee. WHEREAS, the Company and Grantee now wish to amend the
Agreement to modify the calculation of the amount payable to Grantee in
connection with a change in control. Now, therefore, the Agreement is hereby
amended as follows, effective as of February 19, 2020: 1. Section 2(e) is
amended and replaced in its entirety with the following: (e) Unless the
Committee provides otherwise prior to a Change in Control, in the event of a
Change in Control, (as defined below), the vesting or forfeiture of the
Performance Units will be subject to the terms and conditions of Article 11 of
the Plan; provided, however, the following shall be substituted for Plan
Sections 11.1(b) and 11.2(b): the amount to be paid with respect to any
outstanding Performance Units otherwise due and payable as a result of an event
described in either Plan Section 11.1 or 11.2, shall be based on the greater of
(x) the target number of Performance Units (100% Performance Multiplier) granted
for the Performance Period, prorated for a Grantee whose employment terminates
before the end of the Performance Period based upon the number of 30-day periods
within the Performance Period completed as of the date of the Grantee’s
termination of employment (or the effective date of the Change in Control for
the events described in Section 11.2 of the Plan), divided by the total number
of 30-day periods in the Performance Period, or (y) the percentage of
Performance Units earned for the Performance Period based upon the actual
performance level attained as of the date of the Change in Control, in each case
after giving effect to the accumulation of Dividend Equivalents. 2. Section 5 is
amended and replaced in its entirety with the following: 5. Distribution of
Common Stock. Subject to any payment restrictions under Code Section 409A or
other applicable law, the Common Stock or cash the Grantee becomes entitled to
receive upon vesting of the Performance Units shall be distributed to the
Grantee no later than 75 days after the first to occur of (i) the last day of
the Performance Period , (ii) the date of the Grantee’s separation from service
in the event of a payment subject to Plan Section 11.1, or (iii) the effective
date of a Change in Control in the event of a payment subject to Plan Section
11.2. Payment upon or after a Change in Control shall be made in cash or shares
of Common Stock, as determined by the Committee. {00124552 8 }



--------------------------------------------------------------------------------



 
[a2019psuawardagreementam002.jpg]
3. Section 14 is amended and replaced in its entirety with the following: 14.
Entire Agreement; Severability; Conflicts. This Agreement contains the entire
terms of the Award, and may not be changed other than by a written instrument
executed by both parties or an amendment of the Plan, except where such change
or modification does not adversely affect in a material way the terms of this
Agreement, as provided in Section 15.4 of the Plan. This Agreement supersedes
any prior agreements or understandings, and there are no other agreements or
understandings relating to its subject matter. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. Should there be any inconsistency between the provisions of
this Agreement and the terms of the Award as stated in the resolutions and
records of the Board of Directors or the Plan, the provisions of such
resolutions and records of the Board of Directors and the Plan shall control.
Except as otherwise modified by this Amendment, all other terms of the Agreement
shall remain in effect. {00124552 8 }



--------------------------------------------------------------------------------



 